DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marlin Smith on 05/18/2022.

The application has been amended as follows: 

In The Claims:

Claim 1 has been amended to read:

1. (amended) A sand lift tool for use in a subterranean well, the sand lift tool comprising:
an outer housing configured to be installed above a downhole pump;
an inner production tube positioned in the outer housing, whereby an annulus is positioned between the outer housing and the inner production tube, in which the inner production tube comprises a sand screening member; and
a dart received in the inner production tube,
in which the dart [[can]] is configured to reciprocate [[in]] along at least a majority of a total length of the inner production tube in response to variations in fluid flow from the downhole pump, whereby an available area below the dart for fluid flow between the inner production tube and the annulus via the sand screening member increases as the dart displaces upwardly through the inner production tube, and whereby an available area above the dart for fluid flow between the inner production tube and the annulus via the sand screening member decreases as the dart displaces upwardly through the inner production tube.

Claim 2 has been amended to read:

2. (amended) The sand lift tool of claim 1, in which the sand screening member comprises a screen.

Claim 5 has been amended to read:

5. (amended) The sand lift tool of claim 4, in which the base housing is connected to a lower end of the sand screening member.

Claim 7 has been amended to read:

7. (amended) The sand lift tool of claim 1, in which the dart displaces upward in the inner production tube in response to the fluid flow from the downhole pump, and in which the dart displaces downward in the inner production tube when the fluid flow ceases.

Claim 11 has been amended to read:

11. (amended) The sand lift tool of claim 9, in which the inner production tube comprises an upper housing connected to the sand screening member, and multiple inclined ports formed through a wall of the upper housing, and
in which the dart is positioned in the upper housing longitudinally between the upper impact absorber and the ports when the dart is at an upper limit of displacement in the inner production tube.

Claim 12 has been amended to read:

12. (amended) A sand lift tool for use with a subterranean well, the sand lift tool comprising:
an outer housing configured to be installed above a downhole pump;
an inner production tube having an upper end and a lower end defining a length there between, and a sand screening member along the length; [[and]]
an annulus between the outer housing and the inner production tube; and
a dart received in the inner production tube, 

in which downward fluid flow through the inner production tube is permitted when the dart is at a lowermost position in the inner production tube, the dart being configured to travel along at least a majority of the length of the inner production tube in response to activation of the downhole pump.

Claim 13 has been amended to read:


13. (amended) The sand lift tool of claim 12, in which a flow area for fluid flow between the annulus and an interior of the inner production tube increases in response to an increase in a flow rate of the fluid flow.

Claim 16 has been cancelled

Claim 19 has been amended to read:

19. (amended) The sand lift tool of claim 13, in which the inner production tube comprises an upper housing connected to the sand screening member, and multiple inclined ports formed through a wall of the upper housing, and
in which the dart is positioned in the upper housing longitudinally between the upper impact absorber and the ports when the dart is at an upper limit of displacement in the inner production tube.

Claim 20 has been amended to read:

20. (amended) The sand lift tool of claim 12, in which the  sand screening member comprises a screen.

Claim 23 has been amended to read:

23. (amended) The sand lift tool of claim 22, in which the base housing is connected to a lower end of the sand screening member.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US 10082014 B2 discloses the device above the pump where inner production tubing 16 can be considered a sand screening member and members 22 of check valves (which can be considered darts or be obviously replaceable with a more dart-like member such as 38 of US 9441435 B2) move upwardly in response to pumping from 14 and close when the pump shuts down (col. 3 ll. 37-65), thereby increasing and decreasing the flow areas, however, the dart is constrained to move a very short distance because it is a check valve member biased by a spring and therefore could not be modified to be configured to travel a least a majority of the length of the inner tube as claimed.
US 9441435 B2 discloses dart 38 which moves inside inner screening tubing (combination 26/36) in response to pump action (col. 6 ll. 40-51) and allows downward flow when at the lowermost position (shown in fig. 1b). However, in ‘435, the dart is also constrained to move a very short distance because it is a check valve member biased by a spring and therefore could not be modified to be configured to travel a least a majority of the length of the inner tube as claimed.
US 7195070 B2 has similar failings and the pump is above member 132.
US 20200362668 A1 also fails to disclose a pump and the distance capability.
Overall, No reference or combination thereof was found which taught or made obvious the provision of a screening member, a dart, and a pump in the claimed configuration where the dart is configured to travel as claimed in response to action of the pump in combination with the remainder of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        05/18/2022